Exhibit 10.29 LOAN AGREEMENT This Loan Agreement, dated as of October 14, 2008 (this “Agreement”), is by and between Water Chef, Inc., a Delaware corporation with a principal place of business at 25 Fairchild Avenue, Suite 250, Plainview, New York 11803 (the "Company"), and Terry R. Lazar, an individual residing at34 Kristi Drive, Jericho, NY 11753(the "Lender"). W I T N E S S E T H : WHEREAS, the Lender desires to loan (the “Loan”) to the Company, and the Company desires to borrow from Lender, $50,000 (the “Loan Amount”) all in accordance with the terms and conditions set forth herein; and WHEREAS, pursuant to the terms and conditions hereinafter set forth, the Company desires to grant to the Lender (1) the option to convert the Loan Amount, and all accrued and unpaid interest due under the Note (as defined below), into shares (each, a “Share”) of the common stock, par value $0.001 per share (the “Common Stock”) of the Company, and (2) warrants (the “Warrants”) to purchase shares of Common Stock (the “Warrant Shares”). NOW, THEREFORE, in consideration of the mutual premises and of the representations, warranties, covenants and agreements hereinafter set forth, and for other good and valuable consideration, the receipt and sufficiency of which each of the parties hereby acknowledge, the parties hereto hereby agree as follows: Section
